*433Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered October 24, 2009, as amended November 10, 2008, convicting defendant, upon his plea of guilty, of attempted criminal possession of a weapon in the second degree, and sentencing him, as a second felony offender, to a term of four years, unanimously affirmed.
The court properly denied defendant’s motion to suppress a handgun recovered from his apartment. There is no basis for disturbing the court’s credibility determinations (see People v Prochilo, 41 NY2d 759, 761 [1977]). The People established by clear and convincing evidence that defendant voluntarily consented to the search (see generally People v Gonzalez, 39 NY2d 122, 128-131 [1976]). Defendant, an experienced recidivist, was cooperative with the police and signed several documents giving his express consent. The fact that he negotiated the conditions of the search provided further evidence that he knew he had the right to refuse consent, and voluntarily chose to waive it. Concur—Andrias, J.P., Friedman, Catterson, McGuire and Román, JJ.